Citation Nr: 0401891	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right (major) 
ulnar compression neuropathy, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
migraine headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
herpes simplex II.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1988.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2001, at which time it was 
remanded in its entirety to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, so 
that certain development could be undertaken.  Following the 
RO's attempts to complete the requested actions, the case was 
returned to the Board for further review.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.

 
REMAND

In its September 2001 remand, the Board referenced the fact 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), had become law in 
November 2000, a point in time prior to the initiation of the 
claims for increase herein at issue.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  While it is apparent that the Board's 
earlier remand was entered in part to permit the RO to 
undertake actions to ensure compliance with the VCAA, it is 
now evident that the veteran has not to date been furnished 
appropriate "Quartuccio sufficient" notice of what 
information or evidence is needed to substantiate her claims 
for increase, nor has she been afforded notice of what 
portion of that necessary evidence she personally was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further actions in this regard are 
therefore required.

The record also reflects that attempts were made to obtain 
pertinent VA treatment records, although one VA facility 
contacted replied in a handwritten "Post-It" note that the 
veteran's records were missing and only those found by 
computer could be provided.  Despite being specifically 
requested in the remand to contact the National Archives and 
Records Administration and the Federal Records Depository in 
an effort to obtain pertinent VA treatment records, no 
attempt by the RO to contact either source is indicated.  In 
view of the foregoing, further attempts involving the 
retrieval of VA records are found to be necessary.  

The record indicates as well that the veteran was afforded 
neurological and infectious disease examinations by VA in 
February 2003, although it is not shown that her claims 
folders were furnished for review to either examiner.  
Moreover, findings from the neurological examination did not 
take into account recent changes involving the rating 
criteria for spinal disorders, see 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003), nor has the RO been afforded the opportunity 
to consider the claim for increase for a spinal disorder 
under the regulatory changes finalized in September 2002 and 
2003.  Likewise, findings from the infectious disease 
examination for evaluation of the veteran's herpes simplex 
are not sufficiently responsive to those pertinent rating 
criterion for skin disorders, specifically 38 C.F.R. § 4.118, 
Diagnostic Code 7806, as in effect prior to and on August 30, 
2002.  Notice is also taken of the RO's efforts to afford the 
veteran additional VA medical examinations during 2003, but 
it is unclear whether any of those requested examinations 
were in response to the Board's remand or otherwise involving 
those disabilities herein at issue.  In any event, further 
medical input and readjudication based thereon are deemed to 
be in order.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claims of 
entitlement to increased ratings for 
right ulnar compression neuropathy, 
migraine headaches, L5-S1 radiculopathy 
on the right, and herpes simplex II.  As 
part of such actions, the RO must advise 
the veteran of the information and 
evidence needed to substantiate such 
claims, and furnish notice to her in 
writing of what specific evidence, if 
any, must be obtained by her and 
precisely what specific evidence, if any, 
will be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio.  

The veteran must also be instructed as to 
her right to submit any argument or 
evidence in support of her claims for 
increase, and in particular any medical 
evidence tending to indicate a level of 
severity of her service-connected 
disorders in excess of that reflected by 
the currently assigned ratings.  

2.  The RO should obtain any and all 
records not already on file involving VA 
hospital and outpatient treatment 
received by the veteran for care of her 
right ulnar compression neuropathy, 
migraine headaches, L5-S1 radiculopathy 
on the right, and herpes simplex II, from 
February 1997 to the present.  Included 
among the possible facilities are those 
located in Rochester, Syracuse, Batavia, 
Buffalo, and Canandaigua, New York.  
Efforts must also be made to contact the 
National Archives and Records 
Administration and any appropriate 
Federal Records Depository for the 
purpose of requesting any VA records 
covering the period from February 1997 to 
the present which may have been placed 
into storage.  

If after attempting to obtain the above-
referenced records, the RO is unable to 
secure same, under the VCAA the RO must 
document whether further efforts to 
obtain VA records would be futile.  If 
so, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim(s), and (d) state in writing 
whether a further search would be futile.  
The veteran must then be given an 
opportunity to respond.  

3.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of evaluating the current 
nature and severity of her herpes simplex 
II.  The claims folders must be made 
available to the examiner for review, and 
the report prepared should reflect 
whether in fact the claims folder was 
reviewed prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

The examiner should address the 
following:

(a)  Note the presence or 
absence of exfoliation, 
exudation or itching, if on a 
non-exposed surface or small 
area; exfoliation, exudation or 
itching, if involving an 
exposed surface or extensive 
area; constant exudation or 
itching, extensive lesions, or 
marked disfigurement; 
ulceration or extensive 
exfoliation or crusting and 
systemic or nervous 
manifestations, or exceptional 
repugnance.  

(b)  Describe the size and 
location of any lesions 
attributable to herpes simplex 
II 

(c)  Assign a percentage of 
total body involvement due to 
herpes simplex II.  Address 
whether intermittent systemic 
therapy such as corticosteroids 
or other immunosuppressive 
drugs was required for 
treatment of herpes simplex II 
for a total duration of less 
than six weeks during the prior 
twelve month period; note 
whether systemic therapy was 
required for a total duration 
of more than six weeks or more, 
but not constantly, during the 
prior twelve month period; note 
whether constant or near-
constant systemic therapy was 
required during the prior 
twelve month period.

4.  The veteran should also be afforded a 
VA neurological examination by a 
physician other than H. R. Beresford, 
M.D., due to a reported doctor-patient 
conflict, for the purpose of evaluating 
the current nature and severity of her 
right ulnar neuropathy, post-traumatic 
migraine headaches, and L5-S1 
radiculopathy on the right with a history 
of right great toe numbness.  The claims 
folder must be made available to the 
examiner for review and the report 
prepared should reflect whether in fact 
the claims folder was reviewed prior to 
the examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Regarding the veteran's ulnar neuropathy, 
the examiner should respond to each of 
the following in detail:

(a)  If a neurological 
impairment is noted, the nerve 
affected, as well as all 
pertinent manifestations, must 
be fully described.

(b)  The examiner should note 
whether any nerve involvement 
results in complete or 
incomplete ulnar nerve 
paralysis, and, if incomplete 
paralysis is found, whether 
such paralysis is mild, 
moderate, or severe in degree.

(c)  The presence or absence of 
neuritis and/or neuralgia of 
the affected nerve must also be 
set forth.  

Regarding the veteran's migraine 
headaches, the examiner should respond to 
each of the following:

(a)  Are there very frequent 
completely prostrating and 
prolonged migraine attacks 
productive of severe economic 
inadaptability?

(b)  Are there characteristic 
prostrating migraine attacks 
occurring on an average once a 
month over the last several 
months?

(c)  Are there characteristic 
prostrating migraine attacks 
averaging one in two months 
over the last several months?

Specific responses by the examiner as to 
the veteran's low back disorder are 
required as to each of the following:

(a)  Describe in detail all of 
the current manifestations of 
the veteran's service-connected 
low back disorder, including 
the presence or absence of 
muscle spasm, and a unilateral 
loss of lateral spine motion in 
a standing position.  If 
present, the degree to which 
any such abnormality is shown 
should be indicated.

(b)  Is there present or absent 
muscle spasm or guarding severe 
enough to result in an abnormal 
gait or abnormal spinal contour 
such as scoliosis, reversed 
lordosis, or abnormal kyphosis?
(c)  Is there unfavorable or 
favorable ankylosis of the 
thoracolumbar spine, and, if 
so, which and to what degree?

(d)  Provide detailed range of 
motion findings regarding the 
veteran's thoracolumbar spine, 
noting specifically the 
applicable value for forward 
flexion, extension, left and 
right lateral flexion, and left 
and right rotation.  Do the 
veteran's age, body habitus, 
neurologic disease, or other 
factors unrelated to the 
service-connected disease or 
injury of the spine, in any way 
render the above provided range 
of motion values normal for 
this particular claimant, even 
though they do not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  
(e)  Which of the following 
best describes the veteran's 
intervertebral disc disease 
(IDD):  Pronounced IDD with 
persistent symptoms compatible 
with sciatic neuropathy, in 
addition to characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological finings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; OR severe 
IDD involving recurring attacks 
and little intermittent relief; 
OR moderate IDD with recurring 
attacks; OR mild IDD; OR 
postoperative, cured?

(f)  During the prior twelve 
months, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving the lumbar 
spine disorder having a total 
duration of at least six weeks?  
At least four weeks but less 
than twelve weeks?  At least 
two weeks but less than four 
weeks?  Or, at least one week 
but less than two weeks?

(g)  Does the veteran's lumbar 
spine exhibit objective signs 
of pain, weakened movement, 
excess fatigability, or 
incoordination?  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to excess pain, 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to increased ratings for each of the 
disorders in question, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA, the rating criteria pertaining to 
IDD in effect prior to and on September 
23, 2002; the rating criteria in effect 
for the spine prior to and on September 
26, 2003; and the rating criteria for the 
skin in effect prior to and on August 30, 
2002.  If any benefit sought on appeal 
continues to be denied, the veteran and 
her representative must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See


 Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


